Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 08/16/22. Claims 11, 16, and 21 are currently pending in the application, with claims 1-10, 12-15, 17-20, and 22 having being cancelled.  Accordingly, claims 11, 16, and 21 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  
Applicant’s traversal of the Obviousness Double Patenting (ODP) rejection of claims11, 16, and 21 over claims 1-7 of U.S. Patent 10,213,448 is acknowledged, but since applicant did not put forth any arguments against this rejection and given that applicant failed to file a terminal disclaimer (TD), the ODP rejection is maintained for reasons of record as stated in the previous Office Action and restated below for applicant's convenience.    

Applicant’s argument with respect to the 112(b) rejection for lack of antecedent basis has been fully considered.  Given that applicant has amended the claims, the 112(b) rejection over claims 11, 16, and 21-22 is now moot.  Consequently, the 112(b) rejection over claims 11, 16, and 21-22 is hereby withdrawn.
Applicant’s argument with respect to the 112(b) rejection for vague and indefiniteness has been fully considered.  Given that applicant has amended the claims to now recite a liquid filled capsule, the 112(b) rejection over claims 11, 16, and 21-22 is now moot.  Consequently, the 112(b) rejection over claims 11, 16, and 21-22 is hereby withdrawn.
Given that applicant has amended the claims and has deleted the term “in a” that was recited twice in claim 11, the objection to claims 11, 16, and 21-22 is now moot.  Consequently, the objection to claims 11, 16, and 21-22 is now withdrawn.
	
	Given that applicant has amended the claims to now recite the term “consisting of’ and that monoethanolamine is the sole active agent in the composition, Iwata et al. is excluded as a prior art.  Consequently, the 103(a) rejection of claims 11, 16, and 21 over Iwata in view of Kulthanan is hereby withdrawn

 Applicant’s argument with respect to the 103(a) rejection of claims 11, 16, and 21 has been fully considered.  Applicant argues that Hellwig does not or suggest putting MEA in a liquid-filled capsule.  Additionally, Applicant argues that liquid-filled capsules are by nature incompatible with toxicology testing and the Office Action provided any evidence to the contrary.  Applicant further argues that the Office has not provided any reason that would have prompted one skilled in the art to arrive at the claimed invention.  Finally, Applicant argues that the Office has not shown a single example of a toxicology study where this was done or suggested.  Such arguments are however not found persuasive as the Examiner maintains that the claims are directed to a composition consisting of monoethanolamine, water, and an acid to adjust the pH wherein the composition is placed in a liquid filled capsule.  While applicant argues that the utility was not delineated in Hellwig, the prior art and applicant’s own specification established the well-known utility of monoethanolamine.  Additionally, Hellwig clearly teaches an aqueous solution solely containing monoethanolamine wherein distilled water is taught to be added the solution.  Hellwig et al. are silent on the pH and the liquid filled capsule.  The examiner further contends that it is well within the purview of the skilled artisan to adjust the pH of a liquid formulations since it affects solubility and/or stability of the drug.   Moreover, Gerbracht provided the motivation as to why one skilled in the art would have further conducted toxicity studies using MEA for other species, i.e. humans, etc… In fact, Gerbracht suggests testing other species and different animals in order to identify differences in susceptibility of species.  Consequently, one skilled in the art who desired to test such studies on humans, would have indeed found it obvious to formulate a liquid-filled capsule for oral administration if the desire is to determine toxicity profile in humans.  Finally, Kathpalia et al. teach that drug formulations as soft gelatin capsules for liquids and semi-solids are known in the art and offered several advantages including improved bioavailability and protection from oxidation, etc… Thus, contrary to applicant’s arguments, the Office has provided numerous reasons why one skilled in the art would have formulated a liquid-filled capsule and why additional toxicology studies would be conducted based on Gerbracht and Kathpalia. 
While Applicant argues that no example of toxicological study using liquid filled capsule was provided, the examiner respectfully reminds applicant that the claims were not anticipated but rather rendered obvious.  Moreover, an example is not required in order to make claims prima facie obvious. Since Hellwig clearly delineated an aqueous solution with monoethanolamine with distilled water; since it is obvious to adjust pH of liquid compositions using acid for the purpose of drug stability and solubility, in light of Gerbracht who teaches continued toxicological studies in other species, and given that Kathpalia teaches formulating liquids as liquid-filled capsules, the examiner contends that a prima facie case has indeed been established.  Therefore, one skilled in the art who follows the teachings of the prior art would have indeed formulated the composition of Hellwig et al. as a liquid-filled capsule as evidenced by Gerbracht and Kathpalia.  As a result, the 103(a) over Hellwig in view of Gerbracht and Kathpalia remains proper and is maintained.  

For the foregoing reasons, the 112(b) rejections, 103(a) rejection over Iwata, and objection to claims 11, 16, and 21-22 are hereby withdrawn. However, the Obviousness Double Patenting (ODP) rejection and 103(a) rejection over Hellwig remain proper.  However, in view of applicant’s amendment, the following modified ODP and 103 (a) Final rejections are being made.  

Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 11, 16, and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent Application No. 10,213,448 (hereinafter Aneja US Patent Application No. ‘448).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of a pharmaceutical composition comprising a monoethanolamine (Etn)-related compound and a pharmaceutically effective carrier; wherein the pharmaceutical composition is formulated in a capsule, tablet, or pill, and wherein the composition has a pH value between 2.0-8.0.  The claimed invention and U.S. Patent Application Aneja ‘448 are rendered obvious over another as the claimed invention teaches a broad genus of a composition comprising monoethanolamine that can be formulated in a capsule whereas Aneja ‘448 teaches a method of treatment utilizing a broad genus of  pharmaceutical composition comprising administering a broad genus monoethanolamine-related compound including monoethanolamine.  While Aneja ‘448 recites a method of treatment, the examiner contends that such composition is rendered obvious as the composition of Aneja ‘448 is encompassed by the instant invention and said method necessarily uses the composition to achieve its treatment.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 10,213,448.

Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.

2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.

4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 16, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hellwig et al. (Fundam. Appl. Toxicol., 1997, Vol. 40, No. 1, pgs. 158-162, previously cited) in view of Gerbracht, et al. (Arch. Toxicol., 1998, Vol. 72, pgs. 319-329), Kulthanan et al. (Asia Pac. Allergy, 2013, Vol. 3, pgs. 155-160, previously cited), and Kathpalia et al. (J. Adv. Pharm. Edu & Research, 2014, Vol. 4, No. 2, pgs. 165-177, previously cited).

Hellwig et al. teach that Monoethanolamine (MEA) is a hygroscopic liquid that is used in the production of ethanol-amine soaps and ethanolamides for use as emulsifiers, thickeners, wetting agents, detergents, and alkalizing agents in cosmetics (see pg. 158, left col.).  Specifically, Hellwig et al. teach that pregnant rats were administered monoethanolamine (MEA) as an aqueous solution (i.e. MEA as a single agent in the formulation) (i.e. inclusive of water; i.e. also a carrier) by gavage (i.e. liquid oral administration) at dose levels of 0, 40, 120, and 450 mg/kg/day on days 6 through 15 of gestation.  Subsequently, some of the dams and pups were euthanized and examined for pathological changes.  Gavage administration of 450 mg of MEA/kg/day to pregnant rats resulted in toxicity, decreased body weights, and lactation.  However, there was no evidence of toxicity at 40 mg or 120 mg/kg/day of MEA.  Importantly, Hellwig et al. teach that groups of 40 rats were gavaged once daily with an aqueous solution of MEA in doubly distilled water at various doses (see pg. 150, Experimental Design Section, left col.).  Thus, it was concluded that MEA was not developmentally toxic to Wistar rats following repeated oral administration.  

Hellwig et al. do not explicitly teach that the oral dosage form is a liquid-filled capsule.  Additionally, Hellwig et al. do not explicitly teach the exact pH of the composition wherein an acid is added.  Finally, Hellwig et al. do not explicit teach an expressed utility in the toxicity study.  

The examiner, however, contends that because MEA, as admitted by Applicant’s own Appeal Brief, is known in the art as an buffering agent, an emulsifier, a thickener and a wetting agent, a well-known utility is indeed associated with MEA.  The examiner further contends that it is well within the purview of the skilled artisan to adjust the pH of a liquid formulation utilizing an acid since pH affects solubility and/or stability of the drug.   
Gerbracht, on the other hand, is being provided to demonstrate that one skilled in the art would have found it obvious to further conduct toxicity studies using MEA in other species and thus obvious to again utilize said MEA as taught by Hellwig et al.  Specifically, Gerbracht et al. teach toxicity studies in animals are carried out for hazard identification and safety assessment and toxicological examination should be performed in at least two different animals (at least one rodent and one non-rodent) in order to identify differences in the susceptibility of species (see pg. 327, right col.). Otherwise, Gerbracht teaches that omission of other animals in testing may lead to a loss of important information on the toxicity profile of a new chemical (see pg. 328, right col.).  

Since Hellwig teaches that the composition was formed in double distilled water, Kulthanan et al. are provided to demonstrate that distilled water possesses a pH of 5.7 (see abstract and pg. 157, table 1) and thus anticipates applicant’s recitation in claim 11 of a pH value between 2.0-8.0.  
Moreover, the examiner contends that determining the pH for the capsule is obvious and can be determined during routine experimentation.  Additionally, given that applicant has yet to demonstrate the criticality and/or unexpected results of the pH for said compound in a capsule, tablet, or pill, the examiner maintains that it is therefore prima facie obvious to determine said pH if the desire is to determine the stability, activity, and/or solubility of said composition.  

Kathpalia et al., on the other hand, are being provided to demonstrate that drug formulations are known in the art wherein solid and/or liquid compositions can be provided as soft gelatin capsules (see abstract).  Specifically, Kathpalia et al. teach that soft capsules are for solid, liquids, and semi-solids with various shapes and which can further contain other ingredients that can provide flexibility (See pg. 165-166).  Importantly, Kathpalia et al. teach that soft gelatin capsules are usually filled with suspensions or liquids (see pg. 166).  Additionally, Kathpalia et al. teach that liquid-fill hard gelatin capsule technology was established in early 1980s as an alternative to soft gelatin capsules and offered a number of specific advantages including lower moisture, gas transmission, use of high melting point excipients, plasticizers, and preservative-free lower moisture content and ease of coating (see pg. 168, right col.).  In sum, Kathpalia et al. offers several reasons as to why one skilled in the art would choose liquid-filled hard capsules if the desire is to improve bioavailability, protect oxidation sensitive compounds or API variability (see pg. 169, left col.).    

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the composition of Hellwig et al. as a liquid-filled capsule since Hellwig teaches MEA formulations can be made and do not cause toxicities and in light of Kathpalia who teaches that aqueous or liquid formulations can be formulated into capsule depending on the desired endpoint or bioavailability.  Given the teachings of Hellwig et al., Gerbracht, Kulthanan, and Kathpalia et al., one of ordinary skill would have been motivated to formulate the composition of Hellwig et al. with the reasonable expectation of providing a composition that is effective in reducing toxicity and effective in increasing bioavailability.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503. The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
09/04/2022